DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-37 of US Application No. 16/741,701 are currently pending and have been examined.  Applicant amended claims 20-28, canceled claim 19, and added claim 37. Applicant previously canceled claims 1-18.  
Claims 20-37 are allowed. 

Response to Arguments/Amendments
The previous objection to the specification is withdrawn in consideration of the amended specification. 

The previous objection to claim 28 is withdrawn in consideration of amended claim 28.

The previous rejections of claims 19-27 under 35 USC § 112(b) are withdrawn. Applicant canceled independent claim 19 in favor of new independent claim 37. Claim 37 does not include the conditional language of now-canceled claim 19 that formed the basis of the rejection. 

Allowable Subject Matter
Claims 20-37 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Jeon et al. (US 2021/0065393 A1) in view of Cheng et al. (US 2020/0273192 A1), Ryll et al. (US 2019/0138029 A1), Bang et al. (US 2018/0322611 A1) and Xu et al. (US 2018/0293454 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Jeon, discloses a stereo matching method for generating a disparity map from a stereo image. The stereo matching method may include obtaining a cost volume by applying a first convolutional neural network (CNN) and a second CNN to a left image and a right image, respectively, wherein the cost volume is determined based on feature maps extracted from the left image and the right image, respectively, performing normalization on the cost volume by applying a third CNN, up-sampling the normalized cost volume, and obtaining a disparity map by applying regression analysis to the up-sampled cost volume.

Cheng discloses systems and methods for improving speed and quality of real-time per-pixel depth estimation of scene layouts from a single image by using a 3D end-to-end Convolutional Spatial Propagation Network (CSPN). An efficient linear propagation model performs propagation using a recurrent convolutional operation. The affinity among neighboring pixels may be learned through a deep convolutional neural network (CNN). The CSPN may be applied to two depth estimation tasks, given a single image: (1) to refine the depth output of existing methods, and (2) to convert sparse depth samples to a dense depth map, e.g., by embedding the depth samples within the propagation procedure. For stereo depth estimation, the 3D CPSN is applied to stereo matching by adding a diffusion dimension over discrete disparity space and feature scale space. This aids the recovered stereo depth to generate more details and to avoid error matching from noisy appearance caused by sunlight, shadow, and similar effects.

Ryll discloses a collision avoidance method that includes: receiving depth information of one or more depth imaging sensors of an unmanned aerial vehicle; determining from the depth information a first obstacle located within a first distance range and movement information associated with the first obstacle; determining from the depth information a second obstacle located within a second distance range and movement information associated with the second obstacle, the second distance range is distinct from the first distance range, determining a virtual force vector based on the determined movement 

Bang discloses an apparatus and method of providing an image processing. An image processing method according to the present disclosure includes: obtaining at least one of image information and depth information of an omni-directional video; and mapping the obtained information to a three-dimensional coordinate system based on a particular three-dimensional figure.

Xu discloses a  method that involves extracting a first set of feature vectors from a first image, by a processor-based system, where each feature vector of the first set is associated with a pixel of the first image. A second set of feature vectors is extracted from a second image by the processor-based system, where each feature vector of the second set associated with a pixel of the second image. A four-dimensional (4D) cost volume is constructed to store distance metrics between one or more feature vectors of the first set of feature vectors and one or more feature vectors of the second set of feature vectors. A flow-semi-global matching (Flow-SGM) is performed on the 4D cost volume to estimate an optical flow vector for pixels of the first image.

 With respect to independent claim 28, Jeon taken either individually or in combination with other prior art of record fails to teach or suggest: (I) a process of inputting the images to a spherical sweep network and allowing the spherical sweep network to (i) project a plurality of pixels included in the images onto a virtual spherical coordinate system to thereby generate a plurality of spherical images, wherein the virtual spherical coordinate system is configured to include virtual n spheres, each of whose radii corresponds to each of sampling distances from a reference point and wherein the pixels included in the images are sampled for each of the sampling distances and (ii) apply a three-dimensional (3D) concatenating operation to the spherical images to thereby generate a four-dimensional (4D) initial cost volume, (II) a process of inputting the 4D initial cost volume to a cost volume computation network, including a plurality of 3D convolution layers and their corresponding 3D 7Application No. 16/741,701 Reply to Office Action of November 15, 2021 deconvolution layers, to thereby generate a 3D final cost volume, and (III) a process of (i) generating inverse depth indices respectively 

Independent claim 37 recites substantially similar limitations as claim 28 and is allowed for the same reasons as claim 28.

Claims 20-27 and 29-36 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AARON L TROOST/Primary Examiner, Art Unit 3668